Title: To George Washington from Major General Robert Howe, 21 August 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						
							21st of August 1780
						
					
					The following Extract of a Letter just sent me dated the 18th Inst: from your Excellency’s Quarters coming from an Agent who I have directed to correspond with General Arnold—& the Letter being brought as I hear by a Horseman from Robinson’s House, He may probably have conveyed to you the Intelligence it contains, & have rendered my troubling you unnecessary—As however it may possibly be otherwise, the Extract is as follows—“The Day before Yesterday Sir Harry Clinton dined at Bithsage about the Middle of Long Island, & about South of Huntington guarded by a small Escorte of Horse & bound to the Eastward—on Tuesday last there was a very Hot Press in New York, the Cause of which was kept a profound Secret, but by all supposed to be intended against Rhode Island—Three Regiments of Anspachers are embarked at New York, & the Day before Yesterday, and Yesterday all the Troops embark’d at white Stone—Simcoe’s Corps returned to within twenty four Miles of Huntington—a Few of his Horse are at Oyster Bay—I can give you no certain Information of what the Enemy mean, but that they have serious & heavy Operations in View, is I think certain”—This Sir is the Extract. I am Dear Sir with great Respect your Excellencys most obedient Servant
					
						R. Howe
					
					
						P.s. If any Body goes to Robisons Farm I shoud be obliged by being inform’d of it.
					
				